PER CURIAM.
We have before us an appeal from a trial court order transferring venue of the present action from Duval County, Florida, to Orange County, Florida. The appeal is sua sponte dismissed.
The order transferring venue was rendered January 19, 1982. Appellant then had 30 days within which to file its notice of appeal to this court. Fla.R.App.P. 9.130(b). Instead, appellant filed a Motion *833to Change Order of Transfer of Venue to Denial of Motion to Transfer Venue or to Make Venue an Issue for Trial, which essentially amounted to a motion for rehearing on the order granting the venue change. This motion was denied by the trial court on February 12, 1982. Thereafter, on March 10, 1982, appellant filed this appeal.
A motion for rehearing directed to an interlocutory order changing venue is not authorized under the rules of practice. Fla. R.Civ.P. 1.530(a), (b); Home News Publishing Company v. U-M Publishing, Inc., 246 So.2d 117 (Fla. 1st DCA 1971). Thus, Appellant’s Motion to Change Order of Transfer of Venue, etc., did not toll the running of time for seeking review of the order transferring venue. See Fla.R.App.P. 9.020(g); Home News Publishing, supra. This appeal challenging the correctness of the trial court’s transfer of this cause to Orange County was, therefore, untimely filed, 50 days after rendition of the order transferring venue, and is accordingly
DISMISSED.
ROBERT P. SMITH, Jr., C. J., and LARRY G. SMITH and WENTWORTH, JJ., concur.